Citation Nr: 0814188	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to septal deviation repair.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for septal deviation, and, if so, whether service 
connection is warranted. 

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis with bronchitis, secondary to septal 
deviation repair, and, if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for allergic rhinitis secondary to septal 
deviation repair, and, if so, whether service connection is 
warranted.

5.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Wichita, Kansas, which: denied service connection for 
sleep apnea, to include as secondary to septal deviation 
repair, denied petitions to reopen claims of service 
connection for septal deviation, and sinusitis with 
bronchitis, and allergic rhinitis, to include as secondary to 
septal deviation repair, and continued a 30 percent 
disability rating for migraine headaches.  

The claims of service connection for septal deviation, 
sinusitis with bronchitis, allergic rhinitis, and sleep 
apnea, and the claim for an increased rating for migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 1994, of 
which the veteran was notified in the same month, denied the 
veteran's petition to reopen the claims of service connection 
for septal deviation and respiratory problems (identified as 
sinusitis, bronchitis, and allergic rhinitis).

2.  Additional evidence received since the August 1994 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claims for 
service connection for septal deviation and respiratory 
problems (now recharacterized as sinusitis with bronchitis 
and allergic rhinitis).


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying the claims of 
service connection for septal deviation and respiratory 
problems (sinusitis, bronchitis, and allergic rhinitis) is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been submitted for the 
claims of entitlement to service connection for septal 
deviation and respiratory problems (sinusitis with bronchitis 
and allergic rhinitis); the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claims of septal deviation, sinusitis with 
bronchitis, and allergic rhinitis, the petitions to reopen 
have been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on those claims is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. New and Material Evidence

In 1994, the veteran filed claims for service connection for 
septal deviation, and respiratory problems (sinusitis with 
bronchitis, and allergic rhinitis).  These claims were denied 
in an August 1994 rating decision, of which the veteran was 
notified in the same month.  The veteran did not file a 
Notice of Disagreement.  The August 1994 decision is final.  
38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The RO denied the veteran's claims in 1994, given the lack of 
current disability on examination.  The RO also noted that 
the treatment in service for a deviated septum was for a 
preexisting condition.  To reopen the claims, therefore, the 
veteran must submit new evidence pertaining to either of 
these grounds.  

The veteran has submitted a variety of recent treatment 
records, which shows that he does indeed have current 
respiratory disability.  Specifically, the veteran's private 
treatment records from Dr. Grussendorf show a March 2004 
diagnosis of seasonal allergic rhinitis.  An October 2003 MRI 
showed mucosal thickening of the anterior and middle ethmoid, 
maxillary and frontal air cells consistent with low-grade 
pansinusitis.  Further, the veteran has also submitted the 
May 2003 statement of Dr. Schultz, which establishes that the 
veteran has other residual problems as a result of his septal 
deviation.  

The evidence submitted since the 1994 rating decision is new 
and pertains to the grounds for the previous final denial in 
that it shows current disability; as such this evidence 
raises a reasonable possibility of substantiating the claims.  
The Board finds that new and material evidence has been 
submitted.  Reopening is warranted.  See 38 C.F.R. § 3.156.


ORDER

The appeal to reopen a claim of service connection for septal 
deviation is granted.

The appeal to reopen a claim of service connection for 
sinusitis with bronchitis, claimed as secondary to septal 
deviation repair, is granted.

The appeal to reopen a claim of service connection for 
allergic rhinitis, claimed as secondary to septal deviation 
repair, is granted.


REMAND

The Board finds that further evidentiary development is 
necessary with respect to the veteran's claims of service 
connection for septal deviation and residuals of such, to 
include sinusitis with bronchitis, allergic rhinitis, and 
sleep apnea.  Thus far, the veteran has not been afforded a 
VA compensation examination.  On remand, the veteran should 
undergo a VA examination to determine whether his septal 
deviation preexisted service or is of service origin.  Even 
if it is established that the septal deviation preexisted 
active duty, service connection may be established if there 
is competent medical evidence that his inservice treatment 
(septal deviation surgical repair) aggravated his condition.  
Further, if the evidence supports service connection for 
septal deviation, it may be possible to establish secondary 
service connection for residual disability (e.g., sinusitis 
with bronchitis, allergic rhinitis and sleep apnea) based on 
causation or aggravation. 

Additionally, the Board observes that the veteran submitted a 
statement in July 2005 to the effect that he has been 
receiving treatment from VA on an ongoing basis for his 
migraine headaches.  The RO did not request the veteran's VA 
treatment records.  These records are in VA's possession and 
should be associated with the file to correctly assess the 
veteran's current disability.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, those records must be 
obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records for treatment concerning septal 
deviation, respiratory problems, sleep 
apnea, and migraine headaches.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the veteran for VA 
examination by an ENT physician to answer 
the following inquiries.

a).  Did the veteran's deviated septum 
pre-exist service? 

b).  If the deviated septum pre-existed 
service, was the corrective surgery in 
service ameliorative or was the septal 
deviation made permanently worse by an 
injury, disease, or event of service 
origin?

e).  If the septal deviation did not pre-
exist service, is it at least as likely as 
not that any current disability, if any, 
is related to septal deviation documented 
during service?  Please identify all 
residuals.  In addition, an opinion should 
be provided as to whether it is at least 
as likely as not that any current sleep 
apnea, sinusitis with bronchitis, and or 
allergic rhinitis is related to a disease 
or injury in service or was caused or 
aggravated by septal deviation.

In formulating an opinion, the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation. If the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state.

The claims folder must be reviewed by the 
examiner.

3.  The RO should readjudicate the claims 
on the merits, ensuring that all notice 
and development required by 38 C.F.R. 
§ 3.159 have been completed.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


